Title: To George Washington from Alexander Spotswood, 3 March 1787
From: Spotswood, Alexander
To: Washington, George

 

Dear Sir
Nottingham March 3d 1787

By the Stage you will receive 3 bushle of my oats—One Busshle of Siberian Barly—Half of my Stock of the Bunch Homony Bean—& half d[itt]o of the English white Feild pea.
The oats are the best kind that I ever propagated, but unfortunately, and in order to make out my crop—I saved two years ago some of the Black oat, which has occasioned a mixture—those I now send, are out of a parcel made from picked Seed, but Still I discover a few Black grains; therefore, wou’d advise, before you sow—to have them run over by hand.
The quantity sent, sowed about the 25th of this month, on one Acre of High manured land well prepared, and the seed put in with a light Harrow—will if no accident happens, Yeild you 70 bs.
The Barley is a Spring grain, & may be Sowed at the Same time of the Oats on half an acre, Harrowed in.
The Bunch homony beans I can Say Nothing off as to my own knowledge, I am Told they are Superior to the Other kind—& I presume may be Planted about the time of planting yr last corn.
The Feild pea, are usually Planted in England from the 20 february to the 20 of March—but here, where our vegetation is more Rapid; I presume about the first week in April will be in good time—The oats are what are called the Dutch Whites; if my Stilliards are good, they weigh 42 lbs. to the bushle—and I believe the crop before wd have Weighed 50 at least Betsy Joins me in the most afft. Manner to the Family. I am dr Sr with afft. regd yr most ob. H. Sert

Alexr Spotswood

